***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        VANCE JOHNSON v. COMMISSIONER OF
                  CORRECTION
                   (AC 39946)
                DiPentima, C. J., and Bright and Flynn, Js.

                                  Syllabus

The petitioner, who had been convicted of murder and, on a guilty plea, of
   criminal possession of a firearm, filed a seventh petition for a writ of
   habeas corpus, claiming that he did not understand the criminal trial
   proceedings in court, was confused due to his mental state, and felt
   that the circumstances of his mental condition at the time of his criminal
   proceedings should have been taken into consideration by the trial court.
   The habeas court rendered judgment dismissing the habeas petition,
   concluding that it presented the same ground challenging his compe-
   tency at the time of the underlying trial as alleged in two prior petitions
   that previously had been denied, and that it failed to state new facts or
   to proffer new evidence not reasonably available at the time of the
   prior petitions. Thereafter, the habeas court denied the petition for
   certification, and the petitioner appealed to this court. Held that the
   habeas court did not abuse its discretion in denying the petition for
   certification to appeal; because the petitioner, on appeal, did not address
   the issues set forth in the petition for certification to appeal and, in the
   statement of issues in his appellate brief, addressed only the issue of
   whether the habeas court improperly concluded that he received effec-
   tive assistance of habeas and trial counsel, which conclusion was never
   made by the habeas court, there was no basis to conclude that the
   habeas court abused its discretion in denying the petition for certification
   to appeal with respect to an issue that it never considered.
             Argued March 5—officially released May 1, 2018

                             Procedural History

   Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Tolland and
tried to the court, Oliver, J.; judgment dismissing the
petition; thereafter, the court denied the petition for
certification to appeal, and the petitioner appealed to
this court. Appeal dismissed.
  Kinga A. Kostaniak, assigned counsel, for the appel-
lant (petitioner).
   Nancy L. Chupak, senior assistant state’s attorney,
with whom, on the brief, was Gail P. Hardy, state’s
attorney, for the appellee (respondent).
                           Opinion

  BRIGHT, J. The petitioner, Vance Johnson, appeals
following the denial of his petition for certification to
appeal from the judgment of the habeas court dismiss-
ing his seventh petition for a writ of habeas corpus.
In his habeas petition, the petitioner alleged that his
conviction is illegal because he did not understand, due
to his compromised mental state, what was occurring
when he pleaded guilty to one charge and then pro-
ceeded to trial on a second charge. The habeas court
sua sponte dismissed the petition because it raised the
same ground as two prior petitions that had been
denied, and it failed to state new facts or to proffer
new evidence not reasonably available at the time of
the prior petitions. On appeal, the petitioner claims that
the habeas court abused its discretion in denying the
petition for certification to appeal because he has a
meritorious claim that his prior habeas counsel was
ineffective. The respondent, the Commissioner of Cor-
rection, argues that the issue raised on appeal is not
reviewable because the petitioner did not raise it in his
habeas petition or in his petition for certification. We
agree and, therefore, dismiss the appeal.
   The following facts and procedural history are rele-
vant to our review. ‘‘On August 29, 1994, the petitioner
was charged with murder in violation of General Stat-
utes (Rev. to 1993) § 53a-54a and with criminal posses-
sion of a firearm in violation of General Statutes (Rev.
to 1993) § 53a-217. On December 9, 1996, the petitioner
pleaded guilty to the charge of criminal possession of
a firearm and received a sentence of five years incarcer-
ation in the custody of the respondent. At a subsequent
jury trial, in which he was represented by [Attorney]
Fred DeCaprio (trial counsel), the petitioner was con-
victed of murder and sentenced to sixty years incarcera-
tion, to run concurrently with the sentence on the
firearm charge for a total effective sentence of sixty
years of imprisonment. The petitioner’s murder convic-
tion was affirmed on direct appeal in State v. Johnson,
53 Conn. App. 476, 733 A.2d 852, cert. denied, 249 Conn.
929, 733 A.2d 849 (1999).’’ Johnson v. Commissioner
of Correction, 168 Conn. App. 294, 296, 145 A.3d 416,
cert. denied, 323 Conn. 937, 151 A.3d 385 (2016).
   Although the current appeal concerns the petitioner’s
seventh habeas corpus petition, the history regarding
the fifth and sixth petitions is relevant to provide the
necessary context to this appeal. ‘‘On March 21, 2011,
the petitioner, represented by Laljeebhai R. Patel
(fourth habeas counsel), filed a fifth habeas petition,
alleging that his second habeas counsel provided inef-
fective assistance by failing to allege in the second
habeas action that his first habeas counsel rendered
ineffective assistance for failing to allege that trial coun-
sel was ineffective ‘at the petitioner’s plea on the weap-
ons charge and at the murder trial for failing to
investigate . . . the [petitioner’s] incompetence at plea
and trial’ and ‘failing to present the claim of the petition-
er’s incompetence at plea and at trial.’ Following the
testimony of trial counsel, first habeas counsel and sec-
ond habeas counsel, the fifth habeas court denied the
petition for a writ of habeas corpus, finding the petition-
er’s claim that his trial counsel had provided ineffective
assistance meritless as ‘there had never been ‘‘a ques-
tion in anyone’s mind’’ as to the petitioner’s competency
at the time of his trial.’ Johnson v. Commissioner of
Correction, 144 Conn. App. 365, 368, 73 A.3d 776, cert.
denied, 310 Conn. 918, 76 A.3d 633 (2013). The fifth
habeas court further determined that ‘ ‘‘there is no possi-
bility . . . that [the petitioner] was incompetent. There
isn’t even a hint of it.’’ ’ Id.
   ‘‘The petitioner filed a petition for certification to
appeal from that decision, which the fifth habeas court
granted. Id., 369. On appeal, this court noted that the
claims in the fifth petition ‘were based upon . . . trial
counsel’s alleged failure to request a competency exam-
ination pursuant to General Statutes § 54-56d and the
failure of [the petitioner’s] two prior habeas attorneys
to allege ineffectiveness by their predecessors in prior
trial and habeas corpus proceedings.’ . . . Id., 367–68.
We affirmed the fifth habeas court’s conclusion that the
petitioner failed to prove that his trial counsel rendered
ineffective assistance. Id., 371. We further affirmed the
judgment in regard to the claims against the first and
second habeas counsel because, as a result of the deter-
mination that ‘[trial counsel] did not render ineffective
assistance in failing to request a competency evalua-
tion,’ the petitioner could not as a matter of law prove
prejudice resulting from the first and second habeas
counsel’s alleged failure to raise a claim against trial
counsel on that ground. Id., 369 n.2. Our Supreme Court
denied the petitioner’s petition for certification to
appeal from this court’s judgment. Johnson v. Commis-
sioner of Correction, 310 Conn. 918, 76 A.3d 633 (2013).
   ‘‘On July 22, 2013, the self-represented petitioner filed
a sixth habeas petition . . . . On November 14, 2014,
the petitioner filed [another] amended petition (sixth
petition), claiming ineffective assistance of the first,
second, third, and fourth habeas counsel for failing to
allege in their respective prior habeas petitions that
trial counsel was ineffective for failing to file a motion
for competency evaluation pursuant to § 54-56d at or
before the time of the petitioner’s plea on the firearm
charge, at or before sentencing on the firearms charge,
at or before the jury trial for murder, at or before sen-
tencing on the murder conviction, and after sentencing
for murder for discovery of evidence that trial counsel
failed to investigate by way of petition for a new trial.’’
(Footnote omitted.) Johnson v. Commissioner of Cor-
rection, supra, 168 Conn. App. 299–301.
  The habeas court dismissed the sixth petition in its
entirety on the ground of res judicata. This court
affirmed the decision of the habeas corpus holding that
the claims as to first and second habeas counsel were
precluded by res judicata, the claims as to third habeas
counsel were barred by collateral estoppel, and the
claim as to fourth habeas counsel failed to state a claim
upon which relief could be granted. Id., 308, 312–13.
  On October 20, 2016, the petitioner filed his seventh
habeas corpus petition, which is the subject of this
appeal. In his petition, the petitioner claimed that he
did not understand the criminal trial proceedings in
court, was confused due to his mental state, and felt
that the circumstances of his mental condition at the
time of his criminal proceedings should have been taken
into consideration, but were disregarded by the trial
court. The petitioner requested that he be released or
that his sentence be modified.
   On November 15, 2016, before counsel had been
appointed to represent the petitioner, the court, Oliver,
J., sua sponte, rendered a judgment dismissing the peti-
tion pursuant to Practice Book § 23-29 (3) because it
presents ‘‘the same ground, challenging his competency
at the time of the underlying trial, as two prior petitions
previously denied (his fourth and fifth of six prior peti-
tions)1 and fails to state new facts or to proffer new
evidence not reasonably available at the time of the
prior petition.’’
   The petitioner filed a petition for certification to
appeal on November 29, 2016, which the habeas court
denied on December 6, 2016. The petition for certifica-
tion identified three grounds for appeal: (1) whether
the habeas court erred in dismissing the petition when
the petition raised the new ground that the petitioner
was incompetent to stand trial; (2) whether the habeas
court erred in dismissing the petition without taking
into consideration the standard set forth in Haines v.
Kerner, 404 U.S. 519, 92 S. Ct. 594, 30 L. Ed. 2d 652
(1972), for interpreting pro se complaints;2 and (3)
whether the court erred in not allowing the petitioner
to present new facts in support of his claim that he was
incompetent at the time of his criminal trial. In his
application for waiver of fees and costs, which the peti-
tioner incorporated by reference into his petition for
certification, the petitioner identified his proposed
grounds for appeal as follows: ‘‘The petitioner never
raised the issue that the trial court disregarded his
psychological condition. All prior petitions [have] been
raised on ineffective assistance of counsel.’’ (Emphasis
in original.) The petitioner also noted that he attached
a report of a doctor in support of his claim. Additional
facts will be set forth as necessary.
  We begin with the standard of review. ‘‘Faced with
a habeas court’s denial of a petition for certification to
appeal, a petitioner can obtain appellate review of the
dismissal of his petition for habeas corpus only by satis-
fying the two-pronged test enunciated by our Supreme
Court in Simms v. Warden, 229 Conn. 178, 640 A.2d
601 (1994), and adopted in Simms v. Warden, 230 Conn.
608, 612, 646 A.2d 126 (1994). First, [the petitioner]
must demonstrate that the denial of his petition for
certification constituted an abuse of discretion. . . .
Second, if the petitioner can show an abuse of discre-
tion, he must then prove that the decision of the habeas
court should be reversed on the merits. . . . To prove
that the denial of his petition for certification to appeal
constituted an abuse of discretion, the petitioner must
demonstrate that the [resolution of the underlying claim
involves issues that] are debatable among jurists of
reason; that a court could resolve the issues [in a differ-
ent manner]; or that the questions are adequate to
deserve encouragement to proceed further. . . .
   ‘‘In determining whether the habeas court abused
its discretion in denying the petitioner’s request for
certification, we necessarily must consider the merits of
the petitioner’s underlying claims to determine whether
the habeas court reasonably determined that the peti-
tioner’s appeal was frivolous. In other words, we review
the petitioner’s substantive claims for the purpose of
ascertaining whether those claims satisfy one or more
of the three criteria . . . adopted by [our Supreme
Court] for determining the propriety of the habeas
court’s denial of the petition for certification.’’ (Cita-
tions omitted; internal quotation marks omitted.) Sand-
ers v. Commissioner of Correction, 169 Conn. App. 813,
821–22, 153 A.3d 8 (2016), cert. denied, 325 Conn. 904,
156 A.3d 536 (2017). We review, however, only the mer-
its of the claims specifically set forth in the petition
for certification.
   ‘‘This court has declined to review issues in a petition-
er’s habeas appeal in situations where the habeas court
denied certification to appeal and the issues on appeal
had not been raised in the petition for certification. See,
e.g., Blake v. Commissioner of Correction, 150 Conn.
App. 692, 696–97, 91 A.3d 535, cert. denied, 312 Conn.
923, 94 A.3d 1202 (2014). A habeas petitioner cannot
establish that the habeas court abused its discretion in
denying certification on issues that were not raised in
the petition for certification to appeal.
    ‘‘In Stenner v. Commissioner of Correction, 144
Conn. App. 371, 373, 71 A.3d 693, cert. denied, 310 Conn.
918, 76 A.3d 633 (2013), this court declined to review
the petitioner’s claim that the habeas court abused its
discretion in denying his petition for certification to
appeal. The petitioner in Stenner argued on appeal that
the habeas court abused its discretion in denying his
petition for certification because his trial counsel ren-
dered ineffective assistance. Id., 374. The petitioner’s
application for waiver of fees, costs and expenses and
appointment of counsel on appeal, however, cited
‘’’[c]onfrontation [clause] violated pursuant to 6th
amendment’ ’’ as his ground for appeal. Id. The court
in Stenner concluded that the petitioner could not dem-
onstrate that the habeas court had abused its discretion
in denying the certification petition on the basis of
issues that were not actually raised in the petition for
certification to appeal. Id., 374–75.
   ‘‘The petitioner in Campbell v. Commissioner of Cor-
rection, 132 Conn. App. 263, 31 A.3d 1182 (2011), simi-
larly failed to raise the claims that he alleged on appeal
in his petition for certification, and so the court declined
to afford them appellate review and dismissed his
appeal. In that case, ‘[t]he petitioner’s petition for certi-
fication to appeal cited ‘‘[s]entencing procedures’’ as
the basis for which he sought review. The petition did
not include [the] claims [raised on appeal] relating to
the court’s dismissal of habeas counsel’s motion to with-
draw, or any claims regarding ineffective assistance
of counsel or conflict of interest.’ Id., 267. This court
determined that ‘[u]nder such circumstances, the peti-
tion for certification to appeal could not have apprised
the habeas court that the petitioner was seeking certifi-
cation to appeal based on such issues. . . . A review
of such claims would amount to an ambuscade of the
[habeas] judge.’ . . . Id.’’ (Citation omitted.) Kowalys-
hyn v. Commissioner of Correction, 155 Conn. App.
384, 390, 109 A.3d 963, cert. denied, 316 Conn. 909, 111
A.3d 883 (2015).
   In the present case, the issues identified by the peti-
tioner in his petition for certification all relate to his
claim that he was not competent to stand trial. He
claimed that the court erred in dismissing his petition
because the issue of his competency was never
addressed in his prior petitions and because he has
new facts to present regarding his claim. The petitioner
further distinguished his claim in this petition from his
prior petitions by arguing that his prior petitions all
related to ineffective assistance of counsel, not to the
trial court’s disregard of his psychological condition.
   On appeal, the petitioner does not address the issues
set forth in the petition for certification. Instead, he
argues that the trial court abused its discretion when
it denied his petition for certification because he has
a viable claim that he was denied the effective assis-
tance of counsel in connection with his sixth habeas
petition. In fact, the petitioner’s statement of issues in
his appellate brief identifies the only substantive issue
as: ‘‘Did the habeas court improperly conclude that
the petitioner received effective assistance of habeas
counsels and trial counsel.’’ The problem for the peti-
tioner is that the habeas court never reached such a
conclusion, and the petitioner did not make such a
claim in his petition for certification to appeal. There
is no basis for us to conclude, therefore, that the habeas
court abused its discretion in denying his petition for
certification to appeal on an issue it never considered.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     We note that Judge Oliver apparently misspoke when he referenced the
fourth habeas petition, as the petitioner had sought, in that petition, to have
his rights to sentence review restored. As set forth previously in this opinion,
issues relating to the petitioner’s competency were raised in the fifth and
sixth petitions.
   2
     In Haines, the United States Supreme Court addressed the question of
whether the pro se inmate’s civil complaint alleged sufficient facts to survive
a motion to dismiss. In reversing the United States Court of Appeals for the
Seventh Circuit’s affirmance of the District Court’s judgment dismissing the
complaint, the Supreme Court held that, ‘‘[w]e cannot say with assurance
that under the allegations of the pro se complaint, which we hold to less
stringent standards than formal pleadings drafted by lawyers, it appears
beyond doubt that the plaintiff can prove no set of facts in support of
his claim which would entitle him to relief.’’ (Emphasis omitted; internal
quotation marks omitted.) Haines v. Kerner, supra, 404 U.S. 520–21.